UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-7731



JEFFREY LEE WALKER,

                                          Petitioner - Appellant,

         versus

LLOYD L. WATERS, Warden; ATTORNEY GENERAL OF
THE STATE OF MARYLAND,

                                         Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
94-1371-CCB)


Submitted:   February 20, 1996            Decided:   March 8, 1996


Before WILKINS and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Jeffrey Lee Walker, Appellant Pro Se. Tarra R. DeShields-Minnis,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant noted this appeal outside the thirty-day appeal

period established by Fed. R. App. P. 4(a)(1), failed to timely

move for an extension of the appeal period within the additional

thirty-day period provided by Fed. R. App. P. 4(a)(5), and is not

entitled to relief under Fed. R. App. P. 4(a)(6). The time periods
established by Fed. R. App. P. 4 are "mandatory and jurisdiction-

al." Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264
(1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)). The district court entered its order on September 12,

1995; Appellant's notice of appeal was filed on October 20, 1995.

Appellant filed his motion to extend the appeal period more than
thirty days after the expiration of the appeal period, so the

district court lacked jurisdiction to grant Appellant's motion for

an extension of time. Appellant's failure to note a timely appeal
or timely seek and obtain an extension of the appeal period

deprives this court of jurisdiction to consider this case. We

therefore deny a certificate of probable cause and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                        DISMISSED




                                2